NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SALVADOR ERNESTO MONTEJO, AKA                    Nos. 16-72380
Salvador Ernesto Montejo Morales,                     19-71895

                Petitioner,                      Agency No. A074-824-326

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      In this consolidated case, Salvador Ernesto Montejo, a native and citizen of

El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing his appeal from an immigration judge’s (“IJ”) decision denying

his application for cancellation of removal (petition No. 16-72380) and the BIA’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order denying his motion to reopen and terminate proceedings (petition No. 19-

71895). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d

983, 986 (9th Cir. 2010), and the denial of a motion to terminate, Dominguez v.

Barr, 975 F.3d 725, 734 (9th Cir. 2020). We deny in part and dismiss in part

petition No. 16-72380, and deny petition No. 19-71895.

      As to petition No. 16-72380, Montejo does not challenge the agency’s

determination that his conviction for a crime of domestic violence renders him

ineligible for cancellation of removal. See Lopez-Vasquez v. Holder, 706 F.3d

1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a

party’s opening brief are waived). We lack jurisdiction to consider Montejo’s

unexhausted contentions regarding ineffective assistance of counsel and voluntary

departure. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction to review claims not presented to the agency).

      As to petition No. 19-71895, the BIA did not abuse its discretion in denying

Montejo’s motion to reopen to apply for new relief, where he had the opportunity

to apply during his proceedings before the IJ, see 8 C.F.R. 1003.2(c)(1), and he has

failed to comply with the procedural requirements set forth in Matter of Lozada, 19

I. & N. Dec. 637 (BIA 1988), to support his claim of ineffective assistance of

counsel, see Iturribarria v. INS, 321 F.3d 889, 900 (9th Cir. 2003) (“[b]efore



                                          2                         16-72380 & 19-71895
making an ineffective assistance of counsel claim, an alien generally must comply

with procedural requirements [of] Matter of Lozada”).

      The BIA did not abuse its discretion in denying Montejo’s motion to

terminate, because Montejo’s contentions that the IJ lacked jurisdiction over his

proceedings are foreclosed by Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th

Cir. 2019) and Aguilar Fermin v. Barr, 958 F.3d 887, 889, 895 n.4 (9th

Cir. 2020) (notice to appear “need not contain time, date, and place information to

vest an immigration court with jurisdiction if such information is provided before

the hearing”).

      As stated in the court’s October 5, 2016 and September 6, 2019 orders, the

temporary stay of removal remains in place until issuance of the mandate.

      PETITION NO. 16-72380 DENIED in part; DISMISSED in part.

      PETITION NO. 19-71895 DENIED.




                                         3                          16-72380 & 19-71895